EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

The following is an examiner’s statement of reasons for allowance clams 1, 3-8, 10-17, 19 and 21-22 are allowable because the prior art does not teach or suggest therein  a method of forming an article of apparel by applying tension to a resilient textile layer having a stretch value of at least 100% and a recovery value of at least 50%, wherein the tension is sufficient to stretch the resilient textile while positioning a pliable textile layer on the resilient textile layer, having  a stretch value of less than 100% and a recovery value of less than 50% such that the pliable textile layer is positioned entirely on the resilient textile layer in an unstretched configuration and securing the unstretched, pliable textile layer to the stretched resilient layer via stitching and the resilient textile layer and the pliable textile layers each defines top and bottom surfaces in order to enhance variable stretchability of the device. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 


encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 11, 2022					                /TAJASH D PATEL/                                                                                                    Primary Examiner, Art Unit 3732